      Case 4:20-cv-01843 Document 21 Filed on 10/20/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                         IN THE UNITED STATES DISTRICT COURT                            October 21, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  HOUSTON DIVISION

MARK DOUGLAS ADAMS,                             §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §    CIVIL ACTION NO. H-20-1843
                                                §
KERI BLAKINGER, et al.,                         §
                                                §
                Defendants.                     §

                                   ORDER OF DISMISSAL

        The plaintiff, Mark Douglas Adams, is an inmate in custody of the Texas Department of

Criminal Justice (“TDCJ”). He sued the editors at the Houston Chronicle and Austin American-

Statesman and a United States Representative under 42 U.S.C. § 1983, alleging violations of his

civil rights.

        Section 1915A of title 28 of the United States Code requires a federal district court to

“review . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” If the complaint presents no valid claims,

the court must dismiss the complaint.

        Adams alleges that he wrote letters to the editors of the Houston Chronicle and Austin

American-Statesman regarding a lawsuit he filed against several government officials, including

United States Representative Louie Gohmert. He received no response and states that the lack of

response leads him to infer that government officials have pressured the newspapers not to report

on his lawsuit. See Declaration (Docket Entry No. 2). He sues editors of the two newspapers

and Congressman Gohmert, presumably on the theory that their alleged actions violate his rights

under the First Amendment.
      Case 4:20-cv-01843 Document 21 Filed on 10/20/20 in TXSD Page 2 of 2




       Adams identifies no right to have privately owned newspapers report on his lawsuit and

alleges no facts supporting his supposition that the editors did not respond to his letter because of

pressure by government officials.

                 In order to avoid dismissal for failure to state a claim, a plaintiff
                 must plead specific facts, not mere conclusory allegations. . . .”
                 Elliott v. Foufas, 867 F.2d 877, 881 (5th Cir.1989). “Conclusory
                 allegations and unwarranted deductions of fact are not admitted as
                 true” . . . . Associated Builders, Inc. v. Alabama Power Company,
                 505 F.2d 97, 100 (5th Cir.1974).

Guidry v. Bank of LaPlace, 954 F.2d 278, 281 (5th Cir. 1992). Adams fails to identify any

violation of his constitutional rights, and his claim rests entirely on conclusory allegations and

unwarranted deductions of fact. He therefore fails to state a claim on which relief can be granted.

This case is dismissed as frivolous under 28 U.S.C. § 1915A. This dismissal counts as a strike

for purposes of 28 U.S.C. § 1915(g). Adams’s motion for appointment of counsel, (Docket Entry

No.   5),   is    denied.       The    Clerk    will   forward    a   copy    of   this   Order   to:

Three_Strikes@txs.uscourts.gov.

                 SIGNED on October 20, 2020, at Houston, Texas.



                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge




                                                  2
